Exhibit 10.1

Ramco-Gershenson Properties Trust
2012 Executive Incentive Plan



          For 2012, the CEO and CFO positions will participate in a formal
short-term incentive program, based on funds from operations (FFO) per share,
subject to a maximum ratio of Debt to EBITDA.  The CEO will have a target
short-term incentive opportunity equal to 100% of base salary while the CFO will
have a target opportunity equal to 60% of base salary.  

          Specific metrics and requirements are as follows:

Funds From Operations Per Share:

          Threshold payout (50% of target incentive), target payout (100% of
target incentive) and maximum payout (200% of target incentive) shall occur at
achievement of FFO per share for 2012 (adjusted for any equity issued during the
year) equal to or greater than targets established by the Compensation Committee
of the Trust (the “Compensation Committee”).

Maximum Debt to EBITDA:

          Payment of any amounts under the short-term incentive program is
subject to achievement of a ratio of Debt to EBITDA at December 31, 2012 equal
to or less than the maximum ratio established by the Compensation Committee.

Administration Guidelines

 * This Plan shall be administered by the Trust’s Compensation Committee, which
   shall be authorized to interpret this Plan, to make, amend and rescind rules
   and regulations relating to this Plan, to make awards under this Plan, and to
   make all other determinations under this Plan necessary or advisable for its
   administration.
 * The performance targets shall be established by the Compensation Committee
   based on the Trust’s approved 2012 budget. Under the Compensation Committee’s
   Charter, it has the discretion to exclude from the calculation of annual
   incentive goals, any non-recurring special charges and amounts. Such special
   charges could generally include items such as significant litigation and
   settlement costs; restructuring charges; changes in accounting policies;
   acquisition and divestiture impacts; and material unbudgeted expenses
   incurred by or at the direction of the Board. To that end, the Committee may
   consider any strategic decision or change in the budget made throughout the
   course of 2012 that can have a material impact on FFO per share, either
   positive or negative, that was not accounted for in the budget setting
   process at the beginning of the year. In particular, the maximum ratio of
   Debt to EBITDA shall be subject to adjustment by the Compensation Committee
   in the event of material, unbudgeted capital expenditures (such as
   acquisitions or development projects) that are approved by the Board of
   Trustees during 2012.
 * All determinations, interpretations and constructions made by the
   Compensation Committee shall be final and conclusive.

--------------------------------------------------------------------------------


 * Rights under this Plan may not be transferred, assigned or pledged.
 * Nothing in this Plan confers on any participant any right to continued
   employment and this Plan does not interfere with the Trust’s right to
   terminate an employee’s employment.
 * A participant must be a full-time employee in good standing at the date of
   payment of the award in or around March 2013 in order to receive any payment
   under the Plan. No payment will be made to any person who leaves the
   full-time employ of the Trust before such date.

Adopted:  January 12, 2012


2








